Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest the combination of elements and features ad claimed, which includes: 
scan a quick response (QR) code from a user device; 
validate the scanned QR code to determine a successful validation or an unsuccessful validation of the scanned QR code; 
transmit, to the user device via a Bluetooth Low Energy (BLE) network, encrypted data pertaining to the scanned QR code based on the validation of the scanned QR code; 
receive, via the BLE network, a connection request from the user device, wherein the connection request is received based on verification of the encrypted data by the user device; 
validate the received connection request based on a distance of the user device from the gate terminal; and 
allow a user to pass through an entry or exit gate within a specified time period based on the successful validation of the scanned QR code, when the connection request is successfully validated, or disallow the user to pass through the entry or exit gate based on the unsuccessful validation of the scanned QR code or a timeout of the specified time period, as recited in claims 1, 8 and 15.

Claims 2-7, 9-14 and 16-20 depend on claims 1, 8 and 15 respectively, and allowed accordingly.
The closest prior arts, US 11,212,105 (by Yong et al.), US 10,915,906 (by Keith),  US 2019/0058591 (by Shape et al.),  and US 2017/0301160 (by SOMANI et al.) fail to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/Examiner, Art Unit 2467                                                                                                                                                                                                        June 13, 2022